Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 1 of 6 PageID #: 1



                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS

  CRAIG CUNNINGHAM,                             §
   Plaintiff,                                   §                i      s        ?019
  V.                                            §
  Foster and Monroe, LLC and Frederick          §
  Daniel, Mark Roberts and John/Jane Does       §
   1-5                                          §
   Defendants                                   §
                                                §

                             PLAINTIFF S momkrt Com laint


   1. The Plaintiff hereby files this lawsuit against Foster and Monroe, LLC and Frederick
          Daniel

   2. The Plaintiff is Craig Cunningham, a natural person who can be served at 3000 Custer

          Road, ste 270-206, Plano, Tx 75075.


   3. Foster and Monroe, LLC is a New York Corporation operating from 3770 Transit

          Road, Orchard Park, New York 14127 and can be served via corporate officer

          Frederick Daniel 195 Geary Street Buffalo, NY 14213 or 49 Cottage Street,
          Buffalo, NY 14201.

   4. Frederick Daniel is a natural person and can be served at 195 Geary Street Buffalo,

          NY 14213 or 49 Cottage Street, Buffalo, NY 14201.

   5. Mark Roberts is a natural person and can be served at 195 Geary Street Buffalo, NY

           14213 or 49 Cottage Street, Buffalo, NY 14201.

                                   Jurisdiction and Venue


   6. Jurisdiction of this court arises as the acts happened and the defendants live and work

          in this district
Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 2 of 6 PageID #: 2



   7. Venue in this District is proper in that the defendants transact business here, and the

          acts and transactions occurred here.


                                 FACTUAL ALLEGATIONS

   8. On May 17, 2018, the Plaintiff recieved a call from a blocked caller ID to 615-212-

          9191 asking for Thomas Moore. The agent Melissa stated she was calling from

          the offices of FM Capital and claimed to be calling on behalf of paralegal
           Mark Roberts regarding a “pending legal complaint regarding “Two seperate

          allegations for which they have been retained to file against and serve with a

          summons to appear”. The agent claimed there were “two pending allegations”

          regarding theft of services” and “Breach of contract”. The agent claimed she was

          trying to get a statement from the Plaintiff to avoid “further proceedings or

          having the Plaintiff “served with a summons to appear”. The agent offered to

          transfer the Plaintiff to “Mark Roberts the head of legal” and a transfer was made.


  9. The Plaintiff later spoke with a person who claimed to be Mark Roberts who stated

          that Thomas Moore used to work for Granite Enterprises and that Thomas Moore

          listed Granite Enteiprises as a place of employment.


   10. The agent Mark Roberts lied and stated he worked for FM Capital and refused to
          provide their address and website to the Plaintiff.

   11. The calls appeared to be initiated using an automated telephone dialing system and in

          a call with an agent of Foster and Monroe, EEC, they admitted that they placed

          calls using an automated telephone dialing system to the Plaintiff and refused to
          provide a copy of their internal do-not-call policy on demand.


   12. In reality, the calls were initiated by Foster and Monroe, EEC and not some made up

          entity called FM Capital. Thomas Moore never worked for Granite Enterprises,

          EEC, and the Plaintiff never knew anyone named Thomas Moore.


  13. In reality, no debt was ever owed by Thomas Moore and the Defendants were trying

          to strong ami consumers into paying by making illegal threats to coerce them into

          paying fictitious debts.
Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 3 of 6 PageID #: 3



                                   CAUSES OF ACTION:

                                          COUNT I

                 Violations of the Telephone Consumer Protection Act (TCPA)

      1. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

         this complaint as though fully stated herein.




      2. The foregoing actions by the Defendants constitute multiple breaches of the

         TCPA by placing calls with pre-recorded/automated messages to the Plaintiffs

         cell phone that lacked the name, address, and phone number of the entity placing

         the phone calls. These actions violate 47 USC 227(b) and entitle the Plaintiff to

         $1500 per call in damages as these were willful actions.




                                  CAUSES OF ACTION:

                                         COUNT II

                 Violations of the Telephone Consumer Protection Act (TCPA)

     3. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

         this complaint as though fully stated herein.




     4. The foregoing actions by the Defendants constitute multiple breaches of the

         TCPA by placing unsolicited and unwelcome telephone calls to the Plaintiffs cell

         phone. These phone calls also violated the TCPA by not providing a copy of their

         internal do-not-call policy upon demand. These calls also violated 47 USC

         227(c)(5)
Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 4 of 6 PageID #: 4



                                   CAUSES OF ACTION:

                                          COUNT III

         Violations of the Fair Debt Collection Practices Act (FDCPA) 15 USC 1681 et

                                                 seq

      5. Plaintiff Cun ingham incorporates by reference all of the above paragraphs of

         this complaint as though fully stated herein.




      6. The foregoing actions by the Defendants constitute multiple breaches of the

         FDCPA by placing unsolicited and unwelcome telephone calls to the Plaintiff s

         cell phone and by making false or misleading representations and threats of legal

         action that can t legally be taken.

                                          COUNT IV

                             Violations of the Texas Finance Code 392

     7. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

         this complaint as though fully stated herein.

      8. The foregoing actions by the Defendants constitute multiple breaches of the

         FDCPA by placing unsolicited and unwelcome telephone calls to the Plaintiff s

         cell phone and by making false or misleading representations and threats of legal

         action that can’t legally be taken.




     9. The foregoing actions by the Defendants constitute multiple breaches of the

         Texas Finance Code 392 by placing unsolicited and unwelcome telephone calls to
Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 5 of 6 PageID #: 5



         the Plaintiffs cell phone and by making false, misleading, and threatening

         representations likely to deceive a consumer.

                                           Count V

               Violations of the Texas Business and Commerce Code 305.053

      10. Plaintiff Cunningham incorporates by reference all of the above paragraphs of

         this complaint as though fully stated herein.




      11. The foregoing actions by the Defendants constitute multiple breaches of the

         Texas Business and Commcerce code 305.053 by violating the TCPA 47 USC

         227




                         PRAYER FOR DAMAGES AND RELEEFS

     14. WHEREFORE, Plaintiff, Cunningham, respectfully prays and requests that

         judgment be entered against each and every defendant for the following:

      15. Statutory damages of $3000 for each phone call for violations of the TCPA.

     16. Statutory damages in the amount of $1500 for violations of the Texas Business

         and Commerce code

     17. Damages of $5,000 per violation of the Texas Finance Code 392

     18. Punitive Damage of $25,000 for violations of the Texas Finance Code and

         FDCPA

     19. Actual damages as determined by a judge/jury

     20. Pre-judgment interest from the date of the phone calls.
Case 4:19-cv-00351-ALM-CAN Document 1 Filed 05/13/19 Page 6 of 6 PageID #: 6



      21. Attorney s fees for bringing this action; and

      22. Costs of bringing this action; and

      23. For such other and further relief as the Court may deem just and proper




   3000 Custer Road, ste 270-206 Plano Tx 75075, 615-348-1977 5/8/2019
